Fat, J., concurring: I concur in the result reached by the Court that the $5,000 paid to petitioner in 1953 represented taxable income to petitioner. Under the facts in this case I believe that the $5,000 payment was paid to and received by petitioner as compensation. In my opinion, the case of Otto Sorg Schairer, 9 T.C. 549, is distinguishable from the instant case; and, therefore, I believe that it is unnecessary to overrule the Court’s holding in that case. Cf. Arthur J. Kobacher, 37 T.C. 882, 896, 897.